DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on April 08, 2022 has been entered and made of record. Claims 15-27, 29-30, and 32-35 are pending. Claims 1-14, 28, and 31 are canceled.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103 
Applicant’s arguments, filed 04/08/2022, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-22 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al. (U.S. Pub. No. 2010/0310155 A1) (hereinafter “Newton”) in view of Popescu et al. (U.S. Pub. No. 2005/0128196 A1) (hereinafter “Popescu”) and Bruls et al. (U.S. Pub. No. 2013/0222377 A1) (hereinafter “Bruls”) and Li et al. (U.S. Pub. No. 2017/0318301A1) (hereinafter “Li”) in further view of Kass (U.S. Pub No. 2017/0272729 A1)

Regarding Claim 15, Newton discloses a method of generating a stream representative of a 3D scene [see para. 0001 and figs. 1 and 15], the method comprising:
generating first color data by projecting points of the 3D scene visible from a point of view onto a first color map [see fig. 15 and paras. 0046, 0088, and 0092, describing a sequence of visual images VIS3 (i.e., color map), which constitutes a video of the scene concerned and a sequence of so-called depth maps DMS3, which accompanies the sequence of visual images VIS3 and provides information about respective distances that respective objects in the visual image have with respect to the virtual observer, i.e., the depth map provides depth information for respective areas in the visual image; the sequence of depth maps allows a stereoscopic rendering of the scene concerned, which may also be referred to as a three-dimensional rendering];
generating first depth data by projecting points of the 3D scene visible from said point of view onto a first depth map, [see depth maps DMS3 in fig. 15 and paras. 0046 and 0092];
second depth data representative of points of the 3D scene not visible from said point of view [see a sequence of occlusion depth maps ODMS in fig. 15 and paras. 0092-93]; and
encoding, in said stream, said first color data, said first depth data, said second color data, said second depth data and said metadata [see para. 0098 describing the secondary video encoder SVDE provides a secondary video data stream SVDS that represents the mosaic images, which comprises depth information as well as occlusion information; and where the color information is taught by Bruls as described below].
Newton does not explicitly disclose said first color data being a color image adapted to a rendering enabling three degrees of freedom of rotation around said point of view and said first depth data being encoded as patch pictures packed in a depth atlas associated with metadata comprising information mapping a depth patch picture with a pixel area of said color image; generating second color data for points of the 3D scene visible from within a space of view adjacent to said point of view but not visible from said point of view; and said first color data in a first element of syntax, and said first depth data, said second color data, said second depth data and said metadata in at least a second element of syntax.
Popescu in a same or similar endeavor teaches said first color data being a color image adapted to a rendering enabling three degrees of freedom of rotation around said point of view [see para. 0103].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Newton to add the teachings of Popescu as above in order to provide a system capable creating realistic 3D models of scenes quickly and cost effectively [see Popescu para. 0007].
Bruls in a same or similar endeavor teaches said first depth data being encoded as patch pictures packed in a depth atlas associated with metadata comprising information mapping a depth patch picture with a pixel area of said color image [see para. 0015 describing encoding a depth indication map associated with an image, the method comprising: receiving the depth indication map; generating a mapping relating input data in the form of input sets of image spatial positions and a combination of color coordinates of pixel values associated with the image spatial positions to output data in the form of depth indication values in response to a reference image and a corresponding reference depth indication map; and generating an output encoded data stream by encoding the depth indication map in response to the mapping; also see para. 0021 describing the depth indication map may be a partial or full map corresponding to the image]; generating second color data [see fig. 12 and para. 0243 describing two different images encoded and decoded separately, where paras. 0116 and 0135 describe the images as containing color information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Newton to add the teachings of Bruls as above in order to provide for a system allowing increased flexibility, facilitated implementation and/or operation, improved and/or facilitated encoding, decoding and/or generation of depth data, reduced encoding data rates and/or improved performance [see Bruls para. 0013].
Li in a same or similar endeavor teaches said first color data in a first element of syntax [see fig. 18 and paras. 0083-84 and 0121 describing a color space in a syntax element], and said first depth data, said second color data, said second depth data and said metadata in at least a second element of syntax [see paras. 0083-84, 0107, and 0121 describing a color bit depth in a syntax element].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Newton to add the teachings of Li as above in order to improve coding efficiency when switching between color spaces during encoding and decoding [see Li para. 0013].
Kass in a same or similar endeavor teaches points of the 3D scene visible from within a space of view adjacent to said point of view but not visible from said point of view [see figs. 5-7 and paras. 0054-63 describing fixing occluded points for 3D image rendering by changing the viewpoint of the user].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Newton to add the teachings of Kass as above in order to reduce the frequency and size of holes in a warped image that has been rendered in a virtual reality or augmented reality environment [see Kass para. 0015].

Regarding Claim 16, the combination of Newton, Popescu, Bruls, Li, and Kass discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Newton further discloses wherein the 3D scene is obtained in the form of a Multiview plus depth (MVD) frame [see para. 0043 describing using a pair of cameras and an infrared camera for depth] and wherein generating second color data and second depth data is performed by removing pixels of views of the MVD frame associated with points of the 3D scene visible from said point of view [see fig. 15 and para. 0092 describing the sequence of occlusion images OCIS].

Regarding Claim 17, the combination of Newton, Popescu, Bruls, Li, and Kass discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Newton further discloses wherein generating second color data and second depth data is performed by projecting residual points of the 3D scene onto a second color map [see a sequence of occlusion images OCIS in fig. 15 and paras. 0092-93] and onto a second depth map [see a sequence of occlusion depth maps ODMS in fig. 15 and paras. 0092-93], said residual points being points of the 3D scene not visible from said point of view [see paras. 0091-0100].
Newton does not explicitly disclose said residual points being points of the 3D scene visible from within the space of view but not visible from said point of view.
Kass in a same or similar endeavor teaches said residual points being points of the 3D scene visible from within the space of view but not visible from said point of view [see figs. 5-7 and paras. 0054-63 describing fixing occluded points for 3D image rendering by changing the viewpoint of the user].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Newton to add the teachings of Kass as above in order to reduce the frequency and size of holes in a warped image that has been rendered in a virtual reality or augmented reality environment [see Kass para. 0015].

Regarding Claim 18, the combination of Newton, Popescu, Bruls, Li, and Kass discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Newton further discloses wherein said second color data are encoded as patch pictures packed in a color atlas and wherein said second depth data are encoded as patch pictures in a second depth atlas and associated with metadata comprising information mapping a depth patch picture with a color patch of said second color atlas [see para. 0094 describing an occlusion image preferably comprises only a relevant border portion of an occluded area in the visual image; an occlusion depth map provides depth information concerning missing portions, which are represented in the occlusion image associated therewith; see fig. 17 showing that the occlusion image and the occlusion depth map can be a residual/occlusion color patch atlas and a residual/occlusion depth patch atlas (with empty spaces between the patches), wherein the coordinates in the mosaic image of fig. 17 provide information mapping a residual/occlusion depth path with a residual/occlusion color patch or with pixel area of the color image VIS3 of fig. 16].

Claims 19-22 recite the corresponding device for implementation by the method of Claims 15-18, respectively. Therefore, rejections and analysis analogous to those presented for Claims 15-18 above are applicable with respect to Claims 19-22, respectively.

Claims 32-33 recite the corresponding non-transitory computer readable medium for implementation by the method of Claim 15. Therefore, rejections and analysis analogous to those presented for Claim 15 above are applicable with respect to Claims 32-33. Further, Newton discloses a non-transitory computer readable medium comprising computer-executable instructions to enable a processor [see paras. 0044 and 0116] and Newton discloses a non-transitory computer readable medium storing data content [see paras. 0044 and 0116].

Claim 34 recites the corresponding non-transitory computer readable medium storing data content implemented by the device of Claim 19. Therefore, rejections and analysis analogous to those presented for Claim 19 above are applicable with respect to Claim 34. Further, Newton discloses a non-transitory computer readable medium storing data content [see paras. 0044 and 0116].

Claims 23-27, 29-30, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of Li and Popescu in further view of Juang et al. (U.S. Pub. No. 2017/0310945A1) (hereinafter “Juang”), Kass, and Bruls

Regarding Claim 23, Newton discloses a method of decoding a 3D scene implemented in a rendering device [see paras. 0001, 0025, and 0069; and see para. 0030 and fig. 5 showing the device providing stereoscopic rendering], the method comprising: 
first color data being a color image encoded by projecting points of the 3D scene visible from a point of view [see fig. 15 and paras. 0046, 0088, and 0092, describing a sequence of visual images VIS3 (i.e., color map), which constitutes a video of the scene concerned and a sequence of so-called depth maps DMS3, which accompanies the sequence of visual images VIS3 and provides information about respective distances that respective objects in the visual image have with respect to the virtual observer, i.e., the depth map provides depth information for respective areas in the visual image; the sequence of depth maps allows a stereoscopic rendering of the scene concerned, which may also be referred to as a three-dimensional rendering], and 
first depth data encoded by projecting points of the 3D scene visible from the point of view and second color data [see depth maps DMS3 in fig. 15 and paras. 0046 and 0092] and second depth data representative of points of the 3D scene not visible from said point of view [see a sequence of occlusion depth maps ODMS in fig. 15 and paras. 0092-93].
Newton does not explicitly teach decoding from a first element of syntax of a stream; said color image adapted to a rendering enabling three degrees of freedom of rotation around said point of view; on a condition that the rendering device is configured for a volumetric rendering, decoding from at least a second element of syntax of said stream; points of the 3D scene visible from within a space of view adjacent to said point of view but not visible from said point of view; and wherein said first depth data are encoded as patch pictures packed in a first depth atlas, associated metadata comprising information mapping a depth patch picture with a pixel area of said color image.
Li in a same or similar endeavor teaches decoding from a first element of syntax of a stream [see fig. 18 and paras. 0083-84 and 0121 describing a color space in a syntax element].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Newton to add the teachings of Li as above in order to improve coding efficiency when switching between color spaces during encoding and decoding [see Li para. 0013].
Popescu in a same or similar endeavor teaches said color image adapted to a rendering enabling three degrees of freedom of rotation around said point of view [see para. 0103].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Newton to add the teachings of Popescu as above in order to provide a system capable creating realistic 3D models of scenes quickly and cost effectively [see Popescu para. 0007].
Juang in a same or similar endeavor teaches on a condition that the rendering device is configured for a volumetric rendering, decoding from at least a second element of syntax of said stream [see figs. 5-8 and paras. 0047-50 and 0069-74].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Newton to add the teachings of Juang as above to enable storage and transmission of the captured data in an intelligent and cost-effective fashion, a compression and decompression algorithm that significantly reduces the complexity of the captured data with minimal negative impact on the quality of the playback to an end-viewer of the content is desirable [see Juang para. 0009].
Kass in a same or similar endeavor teaches points of the 3D scene visible from within a space of view adjacent to said point of view but not visible from said point of view [see figs. 5-7 and paras. 0054-63 describing fixing occluded points for 3D image rendering by changing the viewpoint of the user].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Newton to add the teachings of Kass as above in order to reduce the frequency and size of holes in a warped image that has been rendered in a virtual reality or augmented reality environment [see Kass para. 0015].
Bruls in a same or similar endeavor teaches wherein said first depth data are encoded as patch pictures packed in a first depth atlas, associated metadata comprising information mapping a depth patch picture with a pixel area of said color image [see para. 0015 describing encoding a depth indication map associated with an image, the method comprising: receiving the depth indication map; generating a mapping relating input data in the form of input sets of image spatial positions and a combination of color coordinates of pixel values associated with the image spatial positions to output data in the form of depth indication values in response to a reference image and a corresponding reference depth indication map; and generating an output encoded data stream by encoding the depth indication map in response to the mapping; also see para. 0021 describing the depth indication map may be a partial or full map corresponding to the image].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Newton to add the teachings of Bruls as above in order to provide for a system allowing increased flexibility, facilitated implementation and/or operation, improved and/or facilitated encoding, decoding and/or generation of depth data, reduced encoding data rates and/or improved performance [see Bruls para. 0013].

Regarding Claim 24, the combination of Newton, Li, Popescu, Juang, Kass, and Bruls discloses all of the limitations of claim 23, and are analyzed as previously discussed with that claim.
Newton further discloses further comprising: 
decoding first depth data according to metadata [see fig. 15 and paras. 0003, 0053-54, and 0069]; and 
decoding second color data and second depth data [see fig 15 and paras. 0003, 0053-54, and 0069].

Regarding Claim 25, the combination of Newton, Li, Popescu, Juang, Kass, and Bruls discloses all of the limitations of claim 24, and are analyzed as previously discussed with that claim.
Newton further discloses wherein said second color data and second depth data are encoded as a MVD frame [see para. 0043 describing using a pair of cameras and an infrared camera for depth and see fig. 15 and para. 0092 describing the sequence of occlusion images OCIS].

Regarding Claim 26, the combination of Newton, Li, Popescu, Juang, Kass, and Bruls discloses all of the limitations of claim 25, and are analyzed as previously discussed with that claim.
Newton further discloses wherein said second color data and second depth data are a projection of residual points of the 3D scene from said point of view [see fig. 15 and para. 0092 describing the sequence of occlusion images OCIS, said residual points being points of the 3D scene visible from said point of view [see paras. 0091-0100].

Regarding Claim 27, the combination of Newton, Li, Popescu, Juang, Kass, and Bruls discloses all of the limitations of claim 26, and are analyzed as previously discussed with that claim.
Newton further discloses wherein said second color data are encoded as patch pictures packed in a color atlas and wherein said second depth data are encoded as patch pictures in a second depth atlas and associated metadata comprising information mapping a depth patch picture to a color patch of said second patch atlas [see para. 0094 describing an occlusion image preferably comprises only a relevant border portion of an occluded area in the visual image; an occlusion depth map provides depth information concerning missing portions, which are represented in the occlusion image associated therewith; see fig. 17 showing that the occlusion image and the occlusion depth map can be a residual/occlusion color patch atlas and a residual/occlusion depth patch atlas (with empty spaces between the patches), wherein the coordinates in the mosaic image of fig. 17 provide information mapping a residual/occlusion depth path with a residual/occlusion color patch or with pixel area of the color image VIS3 of fig. 16].

Claims 29-30 recite the corresponding device for implementation by the method of Claims 23-24, respectively. Therefore, rejections and analysis analogous to those presented for Claims 23-24 above are applicable with respect to Claims 29-30, respectively.

Claim 35 recites the corresponding non-transitory computer readable medium storing data content for implementation by the method of Claim 23. Therefore, rejections and analysis analogous to those presented for Claim 23 above are applicable with respect to Claim 35. Further, Newton discloses a non-transitory computer readable medium comprising computer-executable instructions to enable a processor [see paras. 0044 and 0116].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483